Waterman, J., Dissenting. I can not assent to the affirmance of this decree adjudging a written contract made by one of the parties to this litigation and one Schilling, who is not a party to this cause, null and void, and ordering that it be surrendered up and canceled. Eeither of the parties to such contract, nor any person claiming rights thereunder, has applied to have it adjudged void, or that it be surrendered and canceled. ISTor can I assent to awarding complainant damages for alleged trespasses committed prior to the filing of the bill. As to these there was a plain and adequate remedy at law.